department of the treasury internal_revenue_service washington d c date number release date cc intl br3 tl-n-550-00 uilc internal_revenue_service national_office field_service_advice memorandum for from anne o’connell devereaux assistant to the branch chief cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend taxpayer ussub business a issue whether for tax_year foreign_oil_and_gas_extraction_income fogei for purposes of the limitation of sec_907 of the internal_revenue_code includes income from extraction of oil_and_gas from wells located within the united_states conclusion tl-n-550-00 under the export_terminal_rule of sec_1_863-1 taxpayer’s income relating to extraction activities is u s source accordingly since a prerequisite of fogei under sec_907 of the code is that the relevant income must be foreign source none of the u s income can be fogei in addition because sec_1_907_c_-1 b requires that fogei relate to extraction from foreign rather than domestic wells the extraction income is not properly classified as fogei under sec_907 facts in taxpayer conducted through ussub business a which involved in part extraction of oil_and_gas from wells within the united_states taxpayer asserted in part in a disclosure statement attached to its federal_income_tax return that p ursuant to sec_1_863-1 b a portion of ussub’s oil_and_gas was sourced as derived from sources outside the united_states a portion of the income derived from sources outside the united_states was characterized as foreign_oil_and_gas_extraction_income in addition taxpayer asserted in that disclosure statement that t he regulation is contrary to the statute insofar as sec_907 defines fogei as ‘taxable income derived from sources without the united states’ and makes no reference as to the location of the oil_and_gas well sec_1_907_c_-1 has also had its validity questioned in 97_tc_30 wherein the regulation was found to have had a dubious statutory basis exam has challenged taxpayer’s characterization of extraction income as fogei law and analysis sec_907 of the code imposes an annual_limit on the amount of foreign taxes paid on fogei that can be credited under sec_901 against the u s tax_liability of u s taxpayers the limitation is a certain percentage of fogei the percentage limitation for corporate taxpayers for was the highest u s corporate tax_rate for the year foreign taxes paid on fogei in excess of the sec_907 limitation are not deductible as taxes or as royalties but may be carried back for two years or forward for five years subject_to the sec_907 limitation in the year to which the taxes are carried for fogei is defined in sec_907 of the code as taxable_income derived from sources without the united_states and its possessions from- a the extraction by the taxpayer or any other person of minerals from oil_and_gas wells or tl-n-550-00 b the sale_or_exchange of assets used by the taxpayer in the trade_or_business described in subparagraph a taxpayer’s assertion on its return that a portion of its income relating to the oil_and_gas extracted from the u s well was fogei is contrary to the export_terminal_rule of sec_1_863-1 which determines the source of gross_receipts relating to natural_resources under that rule applicable to taxpayer’s income equal to the fair_market_value at the export terminal is sourced in the u s the location of the natural_resources accordingly even assuming contrary to the regulatory requirement that fogei may include income from u s wells none of taxpayer’s extraction income would be fogei since it would not be foreign_source_income this analysis is consistent with the definition of gross_income at sec_1_907_c_-1 that provides that the gross_income from extraction is determined by reference to the fair_market_value of the minerals in the immediate_vicinity_of_the_well the export_terminal_rule splits income from sales of natural_resources at the export terminal and allocates gross_receipts from cross-border natural resource sales between sources within and without the united_states based on the fair_market_value of the goods at the export terminal sec_1_863-1 thus income attributable to the value of u s -produced natural_resources or income attributable to functions performed prior to goods leaving the u s export terminal will produce u s source income under this rule even income attributable to sales activity occurring before goods leave the export terminal would be sourced under the export_terminal_rule to the location of the natural_resources not under the title passage rule gross_receipts in excess of the fair_market_value at the export terminal excess gross_receipts are sourced to the country of sale sec_1_863-1 although not applicable based on the facts of this case special sourcing_rules apply when there is either prior production before the goods leave sec_1_863-1 provides in part as follows b natural resources- in general notwithstanding any other provision except to the extent provided in paragraph b of the section gross_receipts from the sale outside the united_states of products derived from the ownership or operation of any farm mine oil or gas well other natural_deposit or timber within the united_states must be allocated between sources within and without the united_states based on the fair_market_value of the product at the export terminal as defined in paragraph b iii of this section the source of gross_receipts equal to the fair_market_value of the product at the export terminal will be from sources where the farm mine well deposit or uncut timber is located tl-n-550-00 the export terminal or further production when goods reach a third country outside the country of sale sec_1_863-1 and accordingly none of the extraction income is foreign source and therefore none is fogei furthermore even if the operation of the sourcing_rules treated some portion of taxpayer’s income as foreign source such income would nonetheless not be included in fogei under the policies underlying sec_907 of the code as reflected in the regulations under that section prior to the enactment of sec_907 as part of the tax reduction act of 89_stat_26 u s oil companies operating in foreign countries were accumulating large amounts of unused_foreign_tax credits attributable to foreign oil_and_gas extraction activities in the treasury_department estimated that the excess_credits generated in that year might exceed dollar_figure billion h_r rept no 93d cong 2d sess these excess_credits were attributable to at least three factors first some of the oil producing countries had stated tax_rates in excess of the u s tax_rates second some foreign countries increased effective tax_rates by limiting deductions and by overstating gross_income by basing the tax on artificially high posted prices rather than on market prices h_r rept no 93d cong 2d sess finally foreign countries imposing the taxes generally retained the rights to the oil in the ground foreign countries could generate revenue from their oil_and_gas resources by demanding a royalty payment imposing an income_tax or collecting a combination of royalties and taxes in many instances when a u s_corporation began its oil_and_gas operations in a foreign_country it paid the foreign_country only a royalty because the country did not have a generally imposed income_tax when the foreign_country later sought to increase its revenue it often instituted an income_tax system rather than increased royalties over time the foreign_income_taxes grew while the royalty payments remained relatively constant this change to income taxes from royalties benefitted u s oil companies’ after-tax positions since income taxes are creditable against u s taxes while the royalties are only deductible in arriving at the u s tax_base since foreign governments acted as sovereigns in imposing taxes and as proprietors in collecting royalties what producers claimed as creditable income taxes may have been in fact deductible royalties congress bypassed the difficult issue of determining what is a deductible royalty and what is a creditable tax by imposing the sec_907 limitation on 2that report is the basic source of legislative intent since it marks the first time the house ways_and_means_committee proposed the sec_907 limitation in the sec_907 limitation was not added to the code until the subsequent year at which time it was accompanied by only a brief conference_report tl-n-550-00 creditability of fogei_taxes h_r rept no 93d cong 2d sess and in furtherance of this congressional intent sec_1_907_c_-1 defines fogei to include taxable_income or loss from sources outside of the united_states and possessions but only with regard to income from the extraction of oil_and_gas from wells located outside the united_states it is clear from the legislative_history that congress did not intend to include income related to extraction activities within the u s in the fogei limitation calculation to do so would in fact undermine that limitation since it would include income that would not be subject_to tax by a foreign_country and thereby improperly inflate the fogei limitation further the regulations provide at sec_1_907_c_-1 that the gross_income from extraction is determined by reference to the fair_market_value of the minerals in the immediate_vicinity_of_the_well for gross_income from transportation of the oil or gas from the immediate_vicinity_of_the_well and processing is foreign_oil_related_income fori and not fogei see sec_907 and b of the code fori includes downstream oil_and_gas trades_or_businesses such as the processing of minerals from oil or gas wells into primary products marketing and transporting the minerals or primary products or the sale_or_exchange of assets used in these trades_or_businesses where a market exists at the load port or at any other point but not in the immediate_vicinity_of_the_well sec_1_907_c_-1 provides that the facts and circumstances are to be used to make an allocation of the purchase_price between fogei and fori in the u s tax_court issued its decision in 97_tc_30 which involved two issues that are related to the issue presented here in part the tax_court invalidated prior sec_1_863-1 b that regulation provided that income derived from the ownership or operation of any oil or gas well located within the united_states and from the sale by the producer of the products from those wells without the united_states would ordinarily be considered u s source income however the regulations provided also that an apportionment of the income between u s and foreign sources may be made under sec_863 of the code if the district_director is shown that there are peculiar conditions of production and sale or other reasons that support such an allocation the tax_court invalidated sec_1_863-1 to the extent it conflicted with the court’s reading of the last sentence of sec_863 of the code which in the court’s view requires mixed-source income in all cross- border inventory sales under the allocation rule_of the invalidated for the taxable years at issue in the phillips petroleum sec_863 of the code provided that tl-n-550-00 regulation irrespective of the regulatory language limiting fogei to extraction from foreign wells taxpayer’s income would not have been fogei since the extraction income was from u s gas wells and therefore it would have been u s source effective for tax years beginning after the regulation invalidated by the tax_court in phillips petroleum was replaced by the export_terminal_rule regulation which is intended to produce results consistent with the tax court’s decision in phillips petroleum which requires mixed-source income in all cross-border sales the tax_court in phillips petroleum also rejected the service’s argument that foreign_oil_related_income fori as defined in sec_907 of the code as applicable for included covered activities only if the oil or gas was extracted from wells located outside the u s for the years at issue in that case sec_907 defined fori to include taxable_income derived from sources outside the united_states from fogei as well as from the downstream trades_or_businesses during those years those downstream activities were referred to as other fori to distinguish them from fogei although the issue involved in the case was with regard to phillips petroleum’s income from downstream activities the service in its argument to the court did not differentiate between fogei and other fori likewise the court in its opinion did not differentiate between the two types of income the tax_court rejected the service’s position since in its view sec_907 of the code on its face did not require that the oil_and_gas be extracted from foreign wells the court held that it was clear that the phrase derived from sources outside the united_states in sec_907 refers to the source of the taxable_income not the location of the oil or gas wells the service argued that congress was concerned with fori as it related to foreign extracted oil_and_gas however gains profits and income from the sale of personal_property produced in whole or in part by the taxpayer within and sold without the united_states shall be treated as derived partly from sources within and partly from sources without the united_states 4the issue of whether phillips petroleum’s income was fori was important for the years in issue because during those years sec_907 created a separate limitation under sec_904 for fori 5the court did not rule on the validity of sec_1_907_c_-1 tl-n-550-00 the court stated that congressional intent was not persuasive in light of the clear and unambiguous statutory language the court cited 93_tc_181 for the position that a bsent a compelling reason to disregard the plain language of the statute we must assume that congress meant what it said and that the statutory language should be taken at face value as stated above taxpayer asserted in a disclosure statement on its federal_income_tax return that the regulatory requirement in sec_1_907_c_-1 that in order for the income to be fogei that it must relate to extraction from foreign wells is invalid since that requirement is not in the code the regulatory requirement correctly reflects congressional intent as discussed above in enacting the fogei limitation of sec_907 of the code it is clear from the legislative_history to which we refer to above that congress did not intend to include income related to extraction activities within the u s in the fogei limitation calculation as stated above for the years at issue in phillips petroleum fogei was one component of fori the other component was the downstream income the other fori however in congress redefined fori to limit its scope to only downstream income by defining fogei in a separate paragraph congress did not revise the substance of the definition of fogei the decision focused on downstream activities of phillips petroleum as opposed to its extraction activities the house report on which the service relied and to which the tax_court referred in phillips petroleum indicates that congress was concerned with only extraction activities in foreign countries and the difficulty in distinguishing between royalty and tax_payments to foreign governments with regard to those extraction activities6 the regulatory definition of fogei at sec_1_907_c_-1 6h rept no discusses extraction activities of u s oil companies in foreign countries but makes no reference to similar activities in the u s among those references the report states that these companies conducting oil_and_gas drilling and development operations within a foreign_country have substantial excess_credits from oil production activities in part at least because of the difficulty under present law of distinguishing royalty payments from creditable taxes the difficulty in distinguishing between deductions and credits arises from the fact that in foreign countries the sovereign usually retains the rights to natural_resources in the ground therefore if a u s_corporation drills an oil well in a foreign_country the sovereign can demand a royalty payment from the u s_corporation or alternatively can impose a foreign tax tl-n-550-00 limiting it to oil_and_gas extracted from foreign wells is based on that congressional intent despite the factual distinction between extraction and downstream activities taxpayer is apparently asserting that phillips petroleum should apply here since the phrase derived from sources outside the united_states which that court held to refer to the source of the taxable_income and not the location of the well is found in both the definition of pre-1983 fori which included both fogei and other fori and in the definition of post-1982 fogei on a stand alone basis however to allow a taxpayer to increase its fogei limitation with extraction income on u s wells so undermines the integrity of that limitation so as to present the compelling reason as required by cal-maine foods to look beyond the clear language of the statute however as discussed above we do not reach the issue of the validity of the regulation because under the export_terminal_rule all of taxpayer’s extraction income is u s source case development hazards and other considerations it is possible that if faced with the issue the tax_court could invalidate the regulation definition in sec_1_907_c_-1 limiting fogei to extraction activities with regard to foreign wells since the phrase derived from sources outside the united_states which the court in phillips petroleum held to refer to the source of the taxable_income and not the location of the well is found in both the definition of pre-1983 fori which included both fogei and other fori and in the the report provides further that income from the extraction by the taxpayer or any other person includes the purchase and sale of crude petroleum products by the taxpayer in cases where the taxpayer is not performing the extraction operations in certain cases foreign countries do not impose a full tax on the person who extracts oil because the tax is paid_by another person to whom oil is sold within the country of production in such situations the tax_liability of the producer has been shifted to the purchaser accordingly for purposes of this provision sec_907 the purchaser is treated as having foreign_oil_and_gas_extraction_income also where the taxpayer is performing extraction operations within a country and in addition purchases crude_oil from the government of that country or a corporation owned by the government the income from that purchase and sale is to be treated as extraction income there are various forms or arrangements used today whereby u s petroleum companies which operate overseas extract their own_production of oil_and_gas and also purchase from the foreign government the foreign government’s share of the oil_and_gas production tl-n-550-00 definition of post-1982 fogei on a stand alone basis the court could say the statute is clear on its face and not refer to legislative_history which as we state above is overwhelmingly persuasive in support of the regulation therefore it is very important to properly limit taxpayer’s foreign_source_income from its extraction activities on the u s wells pursuant to the export_terminal_rule of sec_1_863-1 please call if you have any further questions anne o’connell devereaux assistant to the branch chief cc intl br3
